DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 4-8 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 4 and 12 are about a vehicle-mounted heads up display, determining coordinates of a first endpoint and a second endpoint of a top edge of the projection region in the first coordinate system; determining coordinates of a third endpoint and a fourth endpoint of a top edge of the virtual display region in the first coordinate system; determining a ratio r1 of a length of the top edge of the projection region to a length of the top edge of the virtual display region and a ratio r2 of a length of a side edge of the projection region to a length of a side edge of the virtual display region; the coordinates of the third endpoint and the fourth endpoint of the top edge of the virtual display region are as follows: 
XC=-s*tan(α/2), YC=2s*tan(β/2); 
XD=s*tan(α /2), YD=2s*tan(β/2); 
wherein XC and YC respectively represent an abscissa and an ordinate of the third endpoint, XD and YD respectively represent an abscissa and an ordinate of the fourth endpoint, s represents a distance from a view window center of the vehicle-mounted heads up display to 
Fujita 20170269363, Hing 20140272812, and Choi 20180109751 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 5-8 and 17 depend on claim 4, are allowed based on same reason as claim 4.
Claim 13-16 depend on claim 12, are allowed based on same reason as claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616